Citation Nr: 0215608	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  98-18 058	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder.

2.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from January to 
November 1941 and from February 1942 to December 1943.

This matter comes to the Board of Veterans Appeals (Board) 
from an August 1997 rating action of the RO that held that 
the evidence submitted by the veteran was not new and 
material, and his claim for service connection for a 
bilateral hip disability was denied.  This issue was 
previously before the Board in May 1999, at which time, in 
pertinent part, it was remanded for additional development.  
In this regard, it is noted that, since there was no prior 
denial of a claim for service connection for a bilateral hip 
disability, the RO was directed to adjudicate this claim on a 
de novo basis.  In January 2001, the issue was once again 
before the Board.  The Board denied the claim of service 
connection for a right hip disorder and remanded to the RO 
the claim of service connection for a left hip disorder for 
further development. 

The appeal also arises from an appeal of an August 1997 
rating decision in which the RO denied the veteran's claim 
for a compensable rating for hemorrhoids.  The veteran 
appealed this determination to the Board of Veterans' Appeals 
(Board) which, in May 1999, denied the claim.  Subsequently, 
the veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court) which, by 
order in June 2000, granted a Joint Motion for Remand and to 
Stay Further Proceedings with respect to the issue of 
entitlement to a compensable evaluation for hemorrhoids.

Given the foregoing, the issues currently on appeal are 
entitlement to service connection for a left hip disorder and 
entitlement to a compensable rating for hemorrhoids.



REMAND

A preliminary review of the record discloses that this case 
must again be remanded to the RO to address a procedural 
concern.  In this respect, the record discloses that in 
September 2002, the RO received a VA Form 9 in which the 
veteran checked the boxes indicating his desire for a hearing 
at the local VA office before a traveling Member of the 
Board.  While the Board regrets the further delay that 
another remand of this matter will cause, it recognizes that 
due process considerations require such action.  38 C.F.R. § 
20.700 (2001).

In view of the pending hearing request in this matter, the 
Board must remand the case to ensure that the appellant is 
afforded all due process of law.  Accordingly, this case is 
REMANDED for the following development:

The RO should schedule a hearing for the 
veteran before a member of the Board of 
Veterans' Appeals at the local VA 
Regional Office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




